                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY

ERIC K. DAWKINS, JR.,                 No. 18-cv-11174 (NLH) (JS)

          Plaintiff,

     v.                                        OPINION

OFFICE OF THE ATTORNEY GENERAL,
et al.,

          Defendants.


APPEARANCES:
Eric K. Dawkins, Jr., No. 48710
Cumberland County Courthouse
54 West Broad Street
Bridgeton, NJ 08302
     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Eric K. Dawkins, Jr., a prisoner presently

confined at the Cumberland County Department of Corrections in

Bridgeton, New Jersey, seeks to bring a claim pursuant to 42

U.S.C. § 1983, against the Office of the Attorney General of New

Jersey, the Cumberland County Courthouse, the Director of the

Division of Criminal Justice, the Bridgeton State Police

Department, and Christopher S. Porrino, former Attorney General.

See ECF No. 1.

     At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. § 1915(e)(2) to determine whether it should be

dismissed as frivolous or malicious, for failure to state a

claim upon which relief may be granted, or because it seeks

                                  1
monetary relief from a defendant who is immune from such relief.

For the reasons set forth below, the Court will dismiss the

Complaint without prejudice for failure to state a claim, with

leave to amend granted.    28 U.S.C. § 1915(e)(2)(b)(ii).

BACKGROUND

     Plaintiff lists as defendants in the caption of the

Complaint the Office of the Attorney General of New Jersey, the

Cumberland County Courthouse, the Director of the Division of

Criminal Justice, the Bridgeton State Police Department, and

Christopher S. Porrino, the now former state Attorney General.

See ECF No. 1.    The sole allegation of the Complaint is that

          Each defendant directly, indirectly, administrative
          and judicially deprive me of life, liberty, and
          pursuit of happiness by conspiring together to keep me
          unlawful incarcerated. Each defendant utilized their
          positions to advocate and perpetuate wrongful
          imprisonment. I have been subjected to post dramatic
          stress, anxiety, frustration, poor medical treatment,
          and loss custody of my sons while involuntarily
          incarcerated at the Cumberland County Jail. All above
          parties indirectly, directly, administratively,
          judicially deliberately created [illegible] tort
          against me real party of interest cruelly.

ECF No. 1 at 4.    As for relief, Plaintiff requests $1,500,000,

release from the Cumberland County Department of Corrections,

and bail reform.    Id. at 5.

STANDARD OF REVIEW

     Section 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in


                                  2
forma pauperis.   The Court must sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.    This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §

1915(e)(2)(B) because Plaintiff is proceeding in forma pauperis.

See ECF No. 2 (granting in forma pauperis application).

     To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.    Fowler v. UPMS

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).    “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”    Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).    “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

DISCUSSION

     Plaintiff’s Complaint must be dismissed for failure to

state a claim upon which relief may be granted.    In order to

state a claim pursuant to 42 U.S.C. § 1983, the plaintiff must

                                 3
show that “‘(1) the conduct complained of was committed by a

person acting under color of state law; and (2) that the conduct

deprived a person of rights, privileges, or immunities secured

by the Constitution or laws of the United States.’”   Calhoun v.

Young, 288 F. App’x 47, 49 (3d Cir. 2008) (quoting Robb v. City

of Phila., 733 F.2d 286, 290–91 (3d Cir. 1984)).

     Defendants the Office of the Attorney General of New

Jersey, the Cumberland County Courthouse, the Director of the

Division of Criminal Justice, and the Bridgeton State Police

Department must be dismissed with prejudice because they are not

“persons” within the meaning of 42 U.S.C. § 1983.   See Will v.

Mich. Dep't of State Police, 491 U.S. 58, 71 (1989) (state

agencies not subject to suit under § 1983); Carroway v. New

Jersey, 202 F. App’x 564, 565 (3d Cir. 2006) (noting that New

Jersey county courts are not subject to suit under § 1983);

Grabow v. S. State Corr. Facility, 726 F. Supp. 537, 538-39

(D.N.J. 1989) (noting that state department of corrections and

state prison facilities are not “persons” under § 1983).

     To the extent that Plaintiff intends to state a claim

against the Cumberland County Department of Corrections, where

he is presently housed, such a claim would also fail because it,

too, is not subject to suit under § 1983.   See Barrett v. Essex

Cty. Corr. Facility, No. 15-595, 2015 WL 1808523, at *3 (D.N.J.

Apr. 16, 2015) (“A county jail . . . is not a person subject to

                                4
suit under § 1983.”); Ingram v. Atl. Cty. Justice Facility, No.

10–1375, 2011 WL 65915, *3 (D.N.J. Jan. 7, 2011) (county jail is

not a person under § 1983).   See Slagle v. Cty. of Clarion, 435

F.3d 262, 264 n.3 (3d Cir. 2006) (observing that the district

court dismissed a county jail as a defendant because it is not a

“person” under federal civil rights law).

     Finally, Plaintiff also fails to state a claim against the

Attorney General of New Jersey.   For liability under § 1983 to

attach, a defendant must have personal involvement in a

constitutional violation.   See Ashcroft v. Iqbal, 556 U.S. 662,

676 (2009) (“Because vicarious liability is inapplicable to

. . . § 1983 suits, a plaintiff must plead that each Government-

official defendant, through the official’s own individual

actions, has violated the Constitution.).    There are no

allegations as to personal involvement by the Attorney General.

     Generally, “plaintiffs who file complaints subject to

dismissal under [§ 1915] should receive leave to amend unless

amendment would be inequitable or futile.”    Grayson v. Mayview

State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).    The Court will

grant leave to amend in order to allow Plaintiff an opportunity

to cure his pleading deficiencies as described supra.




                                  5
CONCLUSION

     For the reasons stated above, the Complaint is dismissed

without prejudice for failure to state a claim, with leave to

amend granted.   An appropriate order follows.



Dated:December 4, 2018                 s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 6
